Title: To James Madison from Samuel Carswell, 9 October 1813
From: Carswell, Samuel
To: Madison, James


Dr SirPhila Oct 9th 1813 Confidential
I have not had the pleasure of addressing you since I saw you last Winter. The present is to inform you that my Step Son & partner Jonathan John Robinson, accepted a Captains Commission in the 32 Regiment, Commanded by Coll. Fatterall, In reading a list of the grad[e]s of the Capt. to my great astonishment, I found that my son was the sixth on it although, he was one of the first in the service & I believe recruited more men then any other Capt. I enquired of the Coll, the reason, he informed me that it was don by the present acting Secretary at War. I understand the[y] want a major & they have Capt Samuel Borden in view whome did not enter the service for some time after my son. I will consider it a particular favor Confered on me if you will give my son the appointment of Second major. The fact is that it would give me pleasure that my son would return to privat life were it not that I am so warm a friend for the War that I would willingly risk my life & fortune to Support it. Although I am his Father I can Say without partiality that he is a man of unexceptionable Charactor with sentiment of Esteem I am—Your ob Hble st,
Saml Carswell
